Case 2:19-cv-10729-NGE-DRG ECF No. 48, PageID.500 Filed 08/29/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ARDRA YOUNG,
              Plaintiff,                                 Case No. 19-cv-10729
v.                                                       Honorable Nancy G. Edmunds
STACEY REAM,                                             Magistrate Judge David R. Grand


              Defendant.
_______________________________/

              ORDER DENYING MOTION FOR RECONSIDERATION [43]

       This is a civil rights action brought under 42 U.S.C. § 1983. Plaintiff Ardra Young,

proceeding pro se, filed a complaint against Defendant Stacey Ream, a Grievance

Coordinator at the facility where Plaintiff is incarcerated, claiming that Defendant violated

his constitutional rights by retaliating against him for exercising his right to protected

speech in violation of the First Amendment to the United States Constitution. The case

was referred to a magistrate judge for all pretrial proceedings. Both Defendant and

Plaintiff filed motions for summary judgment. (ECF Nos. 22, 23.) The magistrate judge

issued a report and recommendation recommending that Defendant's motion be granted,

and Plaintiff’s motion be denied. Plaintiff filed objections. The Court agreed with the

magistrate judge, adopted the report and recommendation, and dismissed the case. (See

ECF No. 41, Order Accepting and Adopting the Magistrate Judge’s June 30, 2020 Report

and Recommendation.)

       Now before the Court is Plaintiff’s motion for reconsideration in which he requests

that the Court reconsider and reverse its Order adopting the report and recommendation


                                             1
Case 2:19-cv-10729-NGE-DRG ECF No. 48, PageID.501 Filed 08/29/21 Page 2 of 3




and dismissing the case. Eastern District of Michigan Local Rule 7 .1(h) applies to motions

for reconsideration and provides, in relevant part:

              Generally, and without restricting the Court's discretion, the
              Court will not grant motions for rehearing or reconsideration
              that merely present the same issues ruled upon by the Court,
              either expressly or by implication. The movant must not only
              demonstrate a palpable defect by which the court and the
              parties have been misled but also show that correcting the
              defect will result in a different disposition of the case.
       Plaintiff fails to satisfy this standard. Plaintiff says the Court overruled his

“Objection No. 1” on the grounds that “he failed to rebut the evidence that Defendant

‘regularly issue[d] insolence misconduct charges when inmates use[d] her first name

because she feels harassed.” (ECF No. 43, PageID.420-21 quoting ECF No. 41,

PageID.411.) According to Plaintiff, the record does not contain this evidence and

therefore the Court’s reliance on the same was palpable error.

       Plaintiff is correct that Defendant’s affidavit does not contain evidence that

Defendant regularly issued misconduct reports to other prisoners who referred to her by

her first name. Regardless, as the magistrate judge noted in his report and

recommendation, Defendant “satisfied her burden of showing that she would have taken

the same action in the absence of Young’s protected activity” (ECF No. 33, PageID.337)

and Plaintiff failed to raise a material question of fact as to the evidence Defendant did

present, to wit, her affidavit that explained why she issued the misconduct report to

Plaintiff. Accordingly, Plaintiff cannot show causation and summary judgment was

properly granted to Defendant.

       Plaintiff also argues reversal of the Order is appropriate because the Court did not

discuss Plaintiff’s assertion that Defendant’s affidavit was “self-serving, uncorroborated,

and invented post hoc in response to litigation.” (ECF No. 43, PageID.422.) But Plaintiff

                                             2
Case 2:19-cv-10729-NGE-DRG ECF No. 48, PageID.502 Filed 08/29/21 Page 3 of 3




later responds to his own argument stating “[a]t the time Defendant issued the insolence

misconduct report in this case, she stated that she did so because Plaintiff’s letter was

harassing, degrading, and caused alarm in her” (ECF No. 43, PageID.423 quoting ECF

No. 33, PageID.326.) In other words, Defendant did not issue the misconduct report

because of Plaintiff’s protected conduct. See Thaddeus-X v. Blatter, 175 F.3d 378, 394

(6th Cir. 1999) (requiring the adverse action to be “motivated at least in part by the

plaintiff’s protected conduct.”)

       Plaintiff’s remaining arguments either fail to understand the Court’s order or raise

issues already considered by the Court and the magistrate judge. None of these

arguments change the fact that Plaintiff did not rebut Defendant’s evidence that Plaintiff’s

engagement in protected conduct was not a motivating factor in her decision to issue a

misconduct report to Plaintiff. The Court therefore finds that the magistrate judge correctly

analyzed Plaintiff's claims and did not err in setting out the facts or applying the law.

       Plaintiff has failed to demonstrate a palpable defect by which the Court has been

misled or otherwise show that the Court's decision adopting the report and

recommendation and dismissing the case was entered in error. Accordingly, Plaintiff's

motion for reconsideration is DENIED.

SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge
Dated: August 29, 2021

I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 29, 2021, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager

                                              3
